Case 1:20-cv-01339-MN Document 49-4 Filed 06/18/21 Page 1 of 4 PageID #: 863




                 EXHIBIT 5
Case 1:20-cv-01339-MN Document 49-4 Filed 06/18/21 Page 2 of 4 PageID #: 864
                                                                                  Cristina Q. Almendarez
                                                                       71 South Wacker Drive, Suite 1600
                                                                             Chicago, Illinois 60606-4637
                                                                               Direct Dial: 312.624.6382
                                                                                      Fax: 312.767.9192
                                                                           calmendarez@beneschlaw.com




                                                  May 10, 2021



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

VIA E-MAIL
Corby R. Vowell, Esquire
FRIEDMAN, SUDER & COOKE
Tindall Square Warehouse No. 1
604 East 4th Street, Suite 200
Fort Worth, Texas 76102
vowell@fsclaw.com

       Re:     Kajeet, Inc. v. NortonLifeLock, Inc., Case No. 1:20-cv-1339

Dear Corby,

        I write in response to your April 20, 2021 letter regarding Kajeet, Inc.’s (“Kajeet”)
infringement allegations against NortonLifeLock, Inc. (“NLOK”). NLOK anticipates entering a
joint proposed case schedule today setting forth deadlines for the exchange of contentions.
However, as you are aware, NLOK has previously produced core technical documents regarding
the accused products and offered to make NLOK’s source code available for inspection by Kajeet
in order to expedite clarification of Kajeet’s infringement contentions, which to-date, remain
vague. As a preliminary matter, identification of the specific claims Kajeet asserts against NLOK
would greatly assist NLOK in understanding Kajeet’s positions. It would also be consistent with
the parties’ agreement pursuant to which NLOK provided the core technical information. Please
identify the asserted claims no later than May 17, 2021.

        Notwithstanding the sufficiency of the documents already produced to demonstrate the
non-infringing functionality of the accused products, this letter serves as a renewal of the March
26, 2021 offer to make our source code available for review, pursuant to the terms of the protective
order in this case.

        Further, I write to request clarification regarding Kajeet’s new position that the claims of
the ’559 Patent do not require all policies be stored at the server level. As detailed in our April 9,
2021 letter, Kajeet has repeatedly represented that the asserted claims of the ’559 Patent all require
policies to be stored remotely from the managed device. Indeed, claim 27 explicitly requires that
a device’s communication request be granted or denied “based on a policy stored at the server”
and “without storing the policy on the computing device,” and claim 1 similarly requires that “the
requested communication [is] enabled or disabled without accessing the one or more policies by
the computing device.”




                                       www.beneschlaw.com
 Case 1:20-cv-01339-MN Document 49-4 Filed 06/18/21 Page 3 of 4 PageID #: 865
Vowell, C.
May 10, 2021
Page 2


        In addition to its representations in this case, Kajeet’s statements in other related litigations
further demonstrates that the ’559 Patent claims require that the usage policies be stored remotely
from the managed device, such that there are no policies stored on the device:

        •   “[T]he parties cannot reasonably dispute the plain claim language that shows that the
            claimed policy and claimed enforcement step in Claim 27 of the ’559 Patent occur
            remote from the computing device.” Kajeet, Inc. v. Qustodio, LLC, Case No. 8:18-cv-
            01519-JAK-PLA (C.D. Cal. Nov. 1, 2019), Dkt. 140 at 13.

        •   “With respect to Claim 27 of the ’559 Patent, the plain claim language supports the
            conclusion that the claims are limited to circumstances where policies are stored
            remotely.” Kajeet, Inc. v. Qustodio, LLC, Case No. 8:18-cv-01519-JAK-PLA (C.D.
            Cal. Nov. 1, 2019), Dkt. 140 at 20.

        •   “Plaintiff’s position regarding the nature of the claims is premised on the assertion that
            each of the asserted claims requires, and there is a technological improvement created
            by, policies for managing computing devices that are stored separately from the
            computing devices.” Kajeet, Inc. v. Qustodio, LLC, Case No. 8:18-cv-01519-JAK-PLA
            (C.D. Cal. Feb. 28, 2019), Dkt. 56 at 6.

        •   “Kajeet addressed these shortcomings [of the prior art] by storing usage policies
            remotely from the communication device(s).” Kajeet, Inc. v. Mosyle Corp., Case No.
            1:21-cv-00006-MN (D. Del. April. 8, 2021), Dkt. 21 at 4.

Please confirm whether now Kajeet’s position is that the ’559 Patent claims encompass systems
and methods where policies may be stored on the communication device.

        Further, please explain how this new founded construction comports with the remaining
claim limitations that emphasize the remote policy requirement. For example, the claims further
require that enforcement occur remote from the managed device. As confirmed by Kajeet in the
Complaint the ’559 Patent is “addressed to [a]pplication of use decisions based upon a policy
stored remote from the controlled computing device” See D.I. 1 at ¶19 (emphasis added
throughout). The Complaint further explains that the ’559 Patent “limitations mandate that the
decision applied to effect control over the computing device is based on a policy stored at a server
remote from the computing device.” See D.I. 1 at ¶35; see also Kajeet, Inc. v. Mosyle Corp., Case
No. 1:21-cv-00006-MN (D. Del. April. 8, 2021), Dkt. 21 at 9 (“These requests are applied to
master policies set and stored at the [central] servers, upon which all real-time usage decisions are
ultimately made.”). Kajeet argued to the Court that the remote storage of these policies engendered
a distinct architecture that uniquely afforded these benefits. If, as Kajeet now seems to contend,
policies can be stored both remotely and locally on a managed device, and control of a managed
device may be based on the local copy, all the purported benefits of resilience to manipulation or
deletion, etc. are a nullity. Cf. D.I. 19 at 2 (“By virtue of storing policies remotely from the
controlled device, they are inaccessible to the controlled device for manipulation or deletion,
thereby improving system effectiveness.”)
 Case 1:20-cv-01339-MN Document 49-4 Filed 06/18/21 Page 4 of 4 PageID #: 866
Vowell, C.
May 10, 2021
Page 3


        Kajeet’s theory that a system infringes if a managed device applies locally-stored copies
of a policy also cannot be squared with a number of other claim limitations and its prior admissions.
For example, your letter fails to explain how Kajeet believes NLOK’s accused products involve
“send[ing] to a server a request to communicate with a remote computing device over the
communication network” or “receiv[ing] in real-time from the server a response indicative of a
decision granting or denying the request.”

       At bottom, Kajeet’s infringement theory appears on its face to be inconsistent with
numerous representations Kajeet made to the Court to avoid dismissal under Section 101 and
inconsistent with the plain language of the claims of the’559 Patent taken as a whole. Please clarify
Kajeet’s position on the claimed location of policies and how Kajeet contends NLOK’s accused
products meet the remaining limitations of the asserted ’559 Patent claims regarding the sending
of requests and receipt of decision no later than May 17, 2021.

                                                  Very truly yours,

                                                  BENESCH, FRIEDLANDER,
                                                   COPLAN & ARONOFF LLP




                                                  Cristina Q. Almendarez
CQA:ek
